12-3009
    Tong v. Lynch
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A089 198 140
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 14th day of March, two thousand sixteen.

    PRESENT:
             PIERRE N. LEVAL,
             ROSEMARY S. POOLER,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    HUA TONG,
                        Petitioner,
                                                           12-3009
                        v.                                 NAC

    LORETTA E. LYNCH1, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Mouren Wu, New York, New York.


                    1
             Loretta E. Lynch is automatically substituted as the
        respondent in this case pursuant to Federal Rule of
        Appellate Procedure 43(c)(2).
FOR RESPONDENT:        Stuart F. Delery, Acting Assistant
                       Attorney General; Linda S. Wernery,
                       Assistant Director; Kerry A. Monaco,
                       Trial Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Hua Tong, a native and citizen of the

People’s Republic of China, seeks review of a July 23, 2012,

decision of the BIA affirming the April 29, 2011, decision

of Immigration Judge (“IJ”) Alan A. Vomacka, which

pretermitted her application for asylum, alternatively

denied asylum, and denied withholding of removal and relief

under the Convention Against Torture (“CAT”).   In re Hua

Tong, No. A089 198 140 (B.I.A. July 23, 2012), aff’g No.

A089 198 140 (Immig. Ct. N.Y. City Apr. 29, 2011).   We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Under the circumstances of this case, we review the

decision of the IJ as modified and supplemented by the BIA.

See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005);

                             2
Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).     The applicable standards of review are

well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     As a

preliminary matter, we assume, as the BIA did, Tong’s

credibility, and we do not consider the agency’s

pretermission of her asylum application as untimely because

the agency’s alternative finding that she failed to provide

reasonably available corroborating evidence was dispositive

of her asylum claim, as well as withholding of removal.        See

Yan Chen, 417 F.3d at 271.     Tong does not challenge the

agency’s denial of CAT relief.

    Although “credible testimony alone may be enough to

carry the alien’s burden of proof,” an IJ may “require that

credible testimony of the alien be corroborated in

circumstances in which one would expect corroborating

evidence to be available and presented in the immigration

hearing.”   Chuilu Liu v. Holder, 575 F.3d 193, 196-97 (2d

Cir. 2009) (internal quotation marks and alteration

omitted); see also 8 U.S.C. § 1158(b)(1)(B)(ii) (providing

that testimony alone may be sufficient if it is credible,

persuasive, and sufficiently specific).     Here, the agency

reasonably found corroborating evidence necessary as Tong

                                3
made only two vague statements to support her claim that

Chinese authorities had threatened to arrest her in 1999 and

again in 2009.   See Chuilu Liu, 575 F.3d at 196-97.

    The agency did not err in finding such evidence

reasonably available as Tong submitted letters from her

mother, uncle, and friends; however, those letters did not

corroborate Tong’s statements. See id.       The IJ also

reasonably expected a letter from Tong’s father because,

according to Tong’s application, he was the only individual

with personal knowledge regarding Chinese authorities’

effort to arrest her in 1999.       Accordingly, the agency did

not err in finding that Tong failed to establish her

eligibility for asylum and withholding of removal based on

her lack of corroboration.   See 8 U.S.C.

§ 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-97; see

also Yan Juan Chen v. Holder, 658 F.3d 246, 254 (2d Cir.

2011).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                4